Citation Nr: 0427624	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  99-21 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, that denied the veteran's claim of entitlement to 
service connection for hearing loss.

In September 2004, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that in the report of the veteran's most 
recent VA examination, dated February 2000, the examiner 
indicated that it was his opinion that the veteran's hearing 
loss was related to his combat noise exposure.  However, the 
veteran's most recent audiological examination, dated March 
2000, found the veteran's hearing to be within normal limits 
for rating purposes bilaterally.  In this regard, the Board 
notes that applicable regulations provide that impaired 
hearing shall be considered a disability when the auditory 
thresholds in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385 (2003).  Upon examination 
in March 2000, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
25
LEFT
10
15
25
25
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
Therefore, at that time, the veteran was not found to have a 
level of hearing loss sufficient to be considered a 
disability under the applicable regulations.

However, the Board notes, as did the veteran's 
representative, that the veteran has not received a 
audiological evaluation in over four years.  In view of the 
borderline findings on the audiological examination, the 
Board is of the opinion that a current audiological 
evaluation should be conducted.

Accordingly, this claim is remanded for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all physicians from which he 
has received treatment for his hearing 
loss.  After obtaining any necessary 
releases, the RO should obtain all 
records not already associated with the 
veteran's claims file.

2.  A VA examination should be conducted 
by an audiologist to determine the 
severity of any hearing loss.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  All necessary tests and 
studies should be accomplished.  

3.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If any 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




